386 F.2d 450
Lloyd W. SAHLEYv.TIPTON COMPANY, Appellant.
No. 16609.
United States Court of Appeals Third Circuit.
Argued November 9, 1967.
Decided December 1, 1967.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, III, Judge.
James M. Tunnell, Jr., Morris, Nichols, Arsht & Tunnell, Wilmington, Del. (Andrew B. Kirkpatrick, Jr., David A. Drexler, Wilmington, Del., on the brief), for appellant.
Alan E. Bandler, New York City (William E. Taylor, Jr., Wilmington, Del., Kramer, Bandler & Labaton, New York City, Sidney Kramer, New York City, on the brief), for appellee.
Before STALEY, Chief Judge, and KALODNER and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal by Tipton Company, defendant below, from a judgment of the district court in the amount of $75,315.59, entered in favor of Lloyd W. Shaley, plaintiff below, after a trial to the court. The judgment was entered upon findings by the court that Tipton was the fraudulent transferee of plaintiff's judgment debtor, Mark T. McKee, not a party to this action, with respect to $118,361.66 in checks transferred by McKee to Tipton.


2
We have carefully examined the record; it discloses no reversible error. We will affirm the judgment of the district court on its well reasoned opinion, Sahley v. Tipton Co., 264 F.Supp. 653 (D.Del., 1967).